Citation Nr: 0006337	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-34 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected residuals, penetrating wound, T12-L1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  He is a recipient of a Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In April 1998, the veteran testified at a personal hearing at 
the RO.  In May 1999, he testified at a personal hearing 
before the undersigned Member of the Board in Washington, 
D.C.  Transcripts of both hearings are associated with the 
record.  

In a January 1999 Informal Hearing Presentation, the 
veteran's accredited representative presented argument on the 
issue of clear and unmistakable error in a December 1987 RO 
decision; however, that issue was withdrawn at the May 1999 
personal hearing.  In March 2000, the Board denied a motion 
for reconsideration of the Board's June 15, 1990, decision 
which denied entitlement to a compensable rating for the 
residuals of a shell fragment wound at T12-L1.  As such, the 
only issue before the Board is as noted on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The residuals of the penetrating wound to T12-L1 are not 
shown to involve more than slight injury to Muscle Group XX.




CONCLUSION OF LAW

The criteria for the assignment of an increased (compensable) 
rating for the service-connected residuals, penetrating 
wound, T12-L1 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.55, 4.56, 4.72 (1996); 38 C.F.R. 
§§ 4.7, 4.40, 4.55, 4.56, 4.73 including Diagnostic Code 5320 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A careful review of the service medical records reveals that 
in March 1945, the veteran sustained a puncture wound to the 
back.  The wound was dressed and he was returned to duty two 
days later.  The report of a May 1946 separation examination 
noted a scar on the back and shrapnel wound, nonsymptomatic.  
The history portion of that examination noted that the 
veteran had sustained a shrapnel wound to the back but had 
not required army hospitalization.  

The veteran filed his original claim for service connection 
in July 1987.  He was afforded a VA examination in October 
1987 at which time his in-service history of "minimal" 
shrapnel wound to the back was recorded.  It was noted that, 
at the time of the injury, the veteran had received a small 
bandage for the wound and was not removed from combat.  It 
was further noted that the veteran felt occasional "slight 
irritation" in the left upper lumbar area.  The veteran's 
history was also considered significant for a recent whiplash 
injury which had resulted in head and neck pain.  Physical 
examination of the skin was considered normal and the 
examining physician noted that he was unable to find a scar 
on the back attributable to the shrapnel injury.  X-ray 
studies revealed a 6 x 2 mm metallic fragment midline over 
the T12-L1 disc space.  The diagnostic impression was that of 
no cosmetic or functional residuals of shrapnel injury.  

In a December 1987 rating action, the RO granted service 
connection and assigned a noncompensable evaluation for the 
residuals of a penetrating wound, T12-L1, effective from July 
29, 1987.  

The veteran presented to a VA examination in June 1989 and 
reported that he had shrapnel in his back which caused 
discomfort when he moved or lay down.  On physical 
examination of the back, the thoraco-lumbar region was noted 
to look normal, with no swelling or tenderness.  The examiner 
commented that he was unable to feel any shrapnel.  X-ray 
studies of the lumbar spine revealed no evidence of fracture, 
subluxation, or lesion.  Degenerative arthritis was noted at 
the L4-5 and L5-S1 articular facets; the sacroiliac joint was 
normal.  There was opaque foreign matter in the lower back 
posteriorly.  The diagnosis was that of shrapnel wound, 
history of discomfort around thoraco-lumbar spine when he 
moves or when lying down.  

In a June 1990 decision, the Board denied the veteran's claim 
for a compensable rating.  

In February 1997, the RO received a letter from the veteran's 
senator which was considered a claim for increase.  The 
veteran was afforded VA orthopedic and muscle examinations in 
April 1997 at which time his pertinent medical history was 
reviewed.  The veteran reported that he did not initially 
have any complaints following his in-service injury.  His 
complaints dated from 1994 when, following knee surgery, he 
had to lie on his back, rather than his side, and that 
resulted in pain.  The veteran stated that the pain came only 
when he lay down at night and he was unable to sleep.  He 
reported that the pain did not radiate "to any place" and 
did not involve any other part of the body.  The veteran 
stated that the pain was along the lumbar area at L5 between 
the mid thoracic and lower lumbar area.  The examiner noted 
that he had seen an x-ray provided by the veteran which 
showed shrapnel located at the T12-L1 area and some 
degenerative changes of the lumbosacral spine.  

Physical examination of the back revealed no postural 
abnormalities or tenderness on palpation.  There was no 
limitation of movement of the back or extremities and no 
objective evidence of pain on motion.  There was no numbness 
or tingling in the extremities.  The examiner specifically 
noted no visible muscle penetration, scar or damage to 
tendons.  Strength seemed to be within normal limits and 
there was no evidence of pain or muscle hernia.  The examiner 
also noted that there was no damage to bones, joints or 
nerves seen, but such damage was possible because of the 
penetration of a metallic foreign body at the thoracolumbar 
area of the spine.  X-ray studies revealed the presence of an 
opaque foreign body in the superficial tissues of the mid 
back, with no fracture or lytic lesions.  The diagnoses 
included back pain, metallic foreign body (shrapnel) at the 
thoracolumbar area and degenerative joint disease of the 
lumbosacral spine.  

Private medical records submitted in support of the veteran's 
claim include a November 1996 x-ray study which noted the 
presence of a radiopaque foreign body posteriorly in the soft 
tissues at the level of T12.  In a statement dated that same 
month, a private physician noted that the veteran has the 
retained shrapnel in his upper back and disc changes at the 
level of L4-5.  

During the course of his appeal, the veteran appeared at an 
April 1998 hearing before personnel at the RO and at a May 
1999 hearing before the undersigned Member of the Board.  At 
both hearings, he reiterated his claim that his service-
connected back disability warrants the assignment of a 
compensable rating.  At the April 1998 hearing, the veteran 
testified that he feel pressure in his back which he tries to 
alleviate by rubbing the area.  At that hearing, he submitted 
the November 1996 statement from the private physician and 
indicated that that physician did not treat him on a regular 
basis and there were no additional treatment records 
available.  (See Transcript (T.) pg. 9).  At the most recent 
hearing, the veteran testified that he had suffered back pain 
since service and continued to experience that pain, with 
occasional numbness, weakness and fatigue.  



II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter, 
the Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that this matter has 
been adequately developed for the purpose of appellate 
review.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999).  

Initially, the Board notes that the criteria for evaluating 
muscle injuries were changed, effective July 3, 1997.  The 
Court has stated that where laws or regulations change after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  

Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors: The velocity, 
trajectory and size of the missile which inflicted the 
wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective findings, such as 
evidence of damage to muscles, nerves and bones which results 
in pain, weakness, limited or excessive motion, shortening of 
extremities, scarring, or loss of sensation.  38 C.F.R. § 
4.56. 

Under the version of 38 C.F.R. § 4.56 in effect prior to July 
3, 1997, a slight disability of the muscle was a simple wound 
of muscle without debridement, infection, or effects of 
laceration.  The service medical records would show a record 
of a wound of slight severity or relatively brief treatment 
and return to duty and healing with good functional results.  
There would be no consistent complaints of cardinal symptoms 
of muscle injury or painful residuals.  Objectively, the 
medical evidence would show a slight injury to a muscle group 
manifested by a minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a) (1996).

A moderate disability of muscles was a through and through or 
deep penetrating wound of relatively short track by single 
bullet or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests.  38 C.F.R. § 4.56(b) (1996).

The Board notes that the new version of 38 C.F.R. § 4.56 is 
otherwise basically the same as the old version.  
Additionally, the current provisions of 38 C.F.R. § 4.56(a) 
and (b) were formerly contained in 38 C.F.R. § 4.72, 
effective prior to June 3, 1997.  However, for the sake of 
clarity and in order to show that both versions have been 
fully considered by the Board, the version in effect on July 
3, 1997 is set forth hereinbelow.  As the rating criteria 
applicable to the veteran's appeal have not undergone a 
substantive change, the Board finds that the veteran would 
not be prejudiced by the Board's consideration of his claim 
under both the old and new criteria.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

38 C.F.R. § 4.56(b) (1999) provides that a through-and- 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56(d) 
(1999).  Slight disability of muscles is described as a 
simple wound of muscle without debridement or infection, with 
service department record of superficial wound with brief 
treatment and return to duty; healing with good functional 
results; no cardinal signs or symptoms of muscle disability 
as defined in paragraph (c) of this section.  Objective 
findings of minimal scar; no evidence of fascial defect, 
atrophy, or impaired tonus; no impairment of function or 
metallic fragments retained in muscle tissue.

Moderate disability of muscles is described as through and 
through or deep penetrating wounds of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The history would 
include service department record or other evidence of in-
service treatment for the wound; record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings consist of entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2) (1999).

Under 38 C.F.R. § 4.72 (1999), a through and through injury 
with muscle damage is always at least a moderate injury, for 
each group of muscles damaged.

The veteran's service-connected residuals of a penetrating 
wound, T12-L1, is presently assigned a noncompensable 
evaluation under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5320.  As noted, the revised regulations 
detailed hereinabove do not significantly affect the 
evaluation of the veteran's disability.  Diagnostic Code 5320 
provides criteria for rating muscle injures to Muscle Group 
XX, which includes spinal muscles, the erector spinae and its 
prolongations in thoracic and cervical regions.  The muscles 
perform the function of postural support of the body; 
extension and lateral movements of the spine.  In the 
cervical and dorsal region, a slight disability of Muscle 
Group XX warrants a noncompensable evaluation.  A moderate 
disability warrants the assignment of a 10 percent 
evaluation; moderately severe disability, 20 percent; and a 
severe disability, 40 percent.  In the lumbar region, a 
slight disability of Muscle Group XX warrants a 
noncompensable evaluation.  A moderate disability warrants 
the assignment of a 20 percent evaluation; moderately severe 
disability, 40 percent; and a severe disability, 60 percent.

In the present case, the veteran sustained a puncture wound 
injury to his back during service, was offered brief 
treatment at that time and returned to duty two days later.  
The report of a separation examination noted the wound but 
described it as asymptomatic.  Regarding the post-service 
history of the injury, the Board notes that the veteran has 
made inconsistent statements.  The report of the April 1997 
VA examination included the veteran's own report that he did 
not initially have any complaints following the in-service 
injury but dated the onset of the present complaints to 1994.  
At the May 1999 hearing, however, the veteran offered a 
contrasting picture of his history, claiming to have suffered 
pain since the in-service injury.  

Nevertheless, the Board notes that there is no medical 
evidence of complaints pertaining to the muscle injury or 
residuals prior to the October 1987 VA examination, many 
years after service.  The report of that examination 
disclosed no cosmetic or functional residuals of a shrapnel 
injury and the examiner's comment that he was unable to find 
a scar attributable to the shrapnel wound.  The June 1989 VA 
examination included that examiner's comment that he was 
unable to feel any shrapnel; however, the presence of the 
shrapnel was disclosed on x-ray.  The most recent VA 
examination disclosed no significant orthopedic or 
neurological findings attributable to the service-connected 
gunshot wound residuals.  There was no evidence of pain.  
Strength was considered to be within normal limits and there 
was no evidence of pain or muscle hernia.  The examiner 
specifically noted that there was no visible muscle 
penetration, scar or damage to tendons.  While there was no 
damage to bones, joints or nerves visible, the examiner noted 
the possibility of such damage existed because of the 
penetration of a metallic foreign body.  The Board notes, 
however, that x-ray studies conducted as part of that 
examination revealed the presence of the foreign body in the 
superficial tissues of the mid back.  While the record 
includes diagnoses of degenerative changes of the lumbosacral 
spine, it has not been shown, nor has it been contended, that 
those changes are a residual of the wound to T12-L1.  In 
addition, the veteran reported that the pain occurred only 
when lying on his back.  

In order to justify a rating for a moderate muscle injury, 
under both the old and new versions of 38 C.F.R. § 4.56, the 
medical evidence would have to show entrance and (if present) 
exit scars indicating short track of missile through muscle 
tissue; at least some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  A 
review of the evidence does not show that the veteran's wound 
resulted in greater than a slight level of disability.  In 
fact, there has been no loss of muscle or defect in the 
fascia and the veteran has retained good strength in his 
back.  Thus, based on a review of the record, the Board finds 
that no more than slight involvement of Muscle Group XX is 
shown.  In making its decision, the hearing testimony of the 
veteran has been considered by the Board.  The Board notes, 
however, that the veteran is not competent to testify as to 
medical diagnosis or etiology.  His testimony is considered 
credible insofar as he described his subjective symptoms.  
Therefore, a preponderance of the evidence is against a 
compensable rating for the residuals of a penetrating wound, 
T12-L1.  

In making this determination, the Board has considered 
functional loss due to pain, as required by 38 C.F.R. § 4.40.  
On the report of the April 1997 VA examination, however, the 
examiner noted the veteran's complaints of pain, but there 
was no evidence of pain on examination.  Thus, 38 C.F.R. 
§ 4.40 also does not provide a basis for an increase to a 
compensable evaluation.

The Board has also considered whether an increased rating 
would be warranted under Diagnostic Codes pertaining to scars 
or bone or nerve damage; however, there is no medical 
evidence that the residuals of the veteran's service-
connected disability include scarring or damage to nerves or 
bones.  As such, consideration of rating criteria pertaining 
to such findings is not warranted.  


ORDER

An increased rating for the service-connected residuals, 
penetrating wound, T12-L1, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

